 WELLS ALUMINUM CORP. 581Wells Aluminum Corporation, Sidney Division and International Union, United Automobile, Aero-space & Agricultural Implement Workers of America, UAW. Cases 9ŒCAŒ29131, 9ŒCAŒ29810, 9ŒCA-29877, and 9ŒRCŒ15953 February 11, 1999 SUPPLEMENTAL DECISION AND ORDER ON REMAND  BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On November 30, 1995, the Board issued its decision in this case1 in which it adopted the administrative law judge™s findings that Wells, the Respondent Employer, had committed certain unfair labor practices and his rec-ommendation to overrule Wells™ objections to the elec-tion held November 14, 1991.2  Having overruled Wells™ objections to the election, the Board certified the Union as the exclusive collective-bargaining representative of the unit employees at Wells™ Sidney, Ohio facility.  Thereafter, Wells filed a petition for review with the U. S. Court of Appeals for the Sixth Circuit, and the Board filed a cross-petition for enforcement of its Order.   On April 28, 1997, the Sixth Circuit, in an unpublished opinion,3  reversed and remanded the case to the Board with a direction that the Board provide ﬁa reasoned reso-lution of factual questions surrounding the origin and initiation of the outsourcing issue and Wells™ unfair labor practice charge that the union was guilty of making im-proper threats and/or offering improper inducements for pro-union votes in the election.ﬂ  On August 25, 1997, the court denied the Board™s petition for rehearing, and on September 2, 1997, the court issued its mandate in this case.  On September 25, 1997, the Board advised the parties that it had accepted the remand and invited them to file statements of position with respect to the issues raised by the remand.  Both Wells and the Union filed statements of position.4 The Board has delegated its authority in this proceed-ing to a three-member panel. The factual issues remanded by the court to the Board for resolution concern Wells™ Objection 1 to the election in which Wells asserted that                                                                                                                       1 Wells Aluminum Corp., 319 NLRB 798.  2 The results of the election were 30 votes for, and 25 against, the Union. 3 Nos. 95Œ6691/96Œ5111. 4 On January 7, 1999, Wells filed a motion that the court deny the Board™s petition to enforce the certification of representative for the reason that the Board had failed to comply with the court™s mandate.  On January 14, 1999, the court issued an Order that the Board respond to Wells™ motion by February 2, 1999.  The Board filed its brief in opposition to Wells™ motion with the court on February 2, 1999.  1.  The Union, through Representative Robert Hamons, threatened employees with loss of work and jobs if they did not select UAW as their representative.5  Before addressing the specific factual issues presented by the court™s remand, however, we shall briefly set out the facts, as found by the judge, from which Wells™ Ob-jection 1 arises; the judge™s conclusions based thereon; and the Board™s reasons for adopting the judge™s recom-mendation that Wells™ Objection 1 be overruled. By way of factual context, at the time of the events in question, the Union already represented a unit of em-ployees at Navistar, a company which subcontracted (or outsourced) a significant amount of work to Wells, much of which was performed by the Wells employees whom the Union sought in the instant case to represent.  In his decision, the judge set out the facts surrounding Wells™ Objection 1 as follows:  On October 4, 1991, [Wells™ Operations Man-ager] Miller posted an open letter to employees on the bulletin board, Charging Party/Petitioner™s Ex-hibit 1, in which he states, among other things, ﬁdo you believe the UAW would be more concerned about its hundreds of members at Navistar and stop-ping the out-sourcing there [to Wells] or would it care about the future of our plant and the lives [of] the fifty or so of us?ﬂ  Miller testified that he posted the open letter in response to inquiries of about 10 employees. On October 7, 1991, the Union held a meeting for Respondent™s employees.  [Employee] Hess, who attended the meeting, testified that one of the em-ployees present asked Union Representative Robert Hamons if some of Respondent™s Navistar work, the door projects, would be moved back to Navistar; that Hamons said that if the Union was voted in, it would  5 In addition to filing an objection to the election based on Hamons™ conduct as described in its Objection 1, Wells also filed an unfair labor practice charge against the Union in Case 9ŒCBŒ8057, in which it alleged that this same conduct violated Sec. 8(b)(1)(A) of the Act.  On November 29, 1991, the Acting Regional Director declined to issue a  complaint based on this charge.  On June 30, 1992, the General Coun-sel affirmed the Acting Regional Director™s dismissal of the charge and by letter of August 27, 1992, denied Wells™ July 8, 1992 Motion for Reconsideration of the denial of the appeal.  Under Sec. 3(d) of the Act, the General Counsel™s decision as to whether a complaint should issue is not reviewable.  Thus, no complaint ever issued in Case 9ŒCBŒ8057, and that case was neither litigated nor considered in the underlying proceeding.  As noted above, however, Hamons™ conduct at issue in the ﬁCBﬂ case is the same conduct which Wells alleged as objectionable in its Objection 1 in Case 9ŒRCŒ15953. In Case 9ŒRCŒ15953, after an investigation in which, inter alia, the three employees later referred to by the court at p. 3 of its opinion sub-mitted statements, the Acting Regional Director issued his Report on Objections, Order Directing Hearing and Notice of Hearing on Septem-ber 11, 1992, in which he concluded that Wells™ objections to the elec-tion, including its Objection 1 at issue here, raised ﬁsubstantial and material issues of fact and law which can best be resolved by a hear-ing.ﬂ  Subsequently, the Region consolidated Case 9ŒRCŒ15953 for hearing with Cases 9ŒCAŒ29131, 9ŒCAŒ29810, and 9ŒCAŒ29877. 327 NLRB No. 119  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 582not try to take them from 
Wells because both would 
be union shops but if the Union was not voted in, 
then the UAW would try to take the door project out 
of Sidney and take it over to Navistar in Springfield, 
Ohio; that at the time about one-half of the work in 
the Respondent™s plant was Navistar work; that 25 to 
30 employees attended this meeting; and that 25 to 

30 of the employees who voted in the election would 
be affected by a removal of
 the Navistar work.  Sub-
sequently, Hess testified that the employee asked the 
question referring to what was stated in Miller™s 
aforementioned October 4, 1991 open letter; that 30 
percent of Respondent™s work at the time involved 
the Navistar door; and that the next morning he dis-
cussed with five or six other employees the possibil-
ity that if the Union was not voted in certain of Re-
spondent™s work would be lost.  In a letter to the 
Board dated July 28, 1992 (R. Exh. 34), Hamons ex-
plained that when an employee asked a question 
about the aforementioned passage of Miller™s Octo-
ber 4, 1991 open letter, he answered  
 that most jobs were sourced by the bidding pro-

cedure in todays [sic] competitive manufacturing 
arena, but he felt that the UAW would be less in-
clined to take work from the Sidney plant if they 
were members of the UAW but the UAW did not 
have the final say in the sourcing of work.
6  In support of its Objection 1, Wells contended on brief 
to the judge that Hamons™ statement, made to over half 
the voting unit, constituted a threat of economic reprisal 
which interfered with empl
oyee free choice in the elec-
tion.  Relying on 
Van Leer Containers
, 298 NLRB 600 
(1990), Wells further asserted that such threats were 

grounds for overturning an election.
7 As explained by the judge, ﬁt
he burden of proving that 
an election should be invali
dated because of objection-
able conduct rests with the party filing the objections, in 
                                                          
                                                           
6 Wells Aluminum Corp
., 319 NLRB at 801. 
7 Id. at 816.  In 
Van Leer, 298 NLRB at 601, the employer filed a 
number of election objections after the union won the December 4, 
1984 election.  In his report on objec
tions,  the Regional Director de-
scribed the basis for employer™s Ob
jection 2, which was similar to 
Wells™ Objection 1 at issue here:  Petitioner threatened the Employer™s employees that if it lost the elec-
tion at the Employer™s facility in Canton, Mississippi Petitioner would 
attempt, through the unfair labor pr
actice charge in Inland Steel Con-
tainer Co., Case 15ŒCAŒ8983, to either have the employees™ jobs in 
Canton transferred back to New Orleans [where the Inland Steel plant 
was shut down] or in the alternative, 
utilize its efforts to have laid-off 
employees in New Orleans replace those at the Employer™s facility in 
Canton, as part of the remedy in Case 15-CA-8983. 
 The employer contended that it was the petitioner who referred the 
employees to the unfair labor practice charge and that the petitioner™s 
conduct was tantamount to a threat of job loss unless the Canton em-
ployees selected the petitioner to represent them. 
this case [Wells].ﬂ
8  In finding that Wells had not met its 
burden of establishing that
 Hamons™ statement at issue 
here was objectionable, the judge also relied on 
Van Leer,  298 NLRB 600 (1990), enfd. 943 F.2d 786 (7th 
Cir. 1991), which the judge fo
und ﬁsimilar to the [case] 
at hand.ﬂ9   In overruling the employer™s objection in
 Van 
Leer, the Board concluded that 
 the [union™s November 30, 1984] letter, read as a 
whole,  provides an unambiguous explanation of the 
Union™s legal obligation to represent only employees 
who have selected it as their representativeŠan expla-
nation given, not gratuitously, but in response to ques-
tions raised by communications to employees from 
sources other than the Union.
10  Finding that the Board™s ﬁreasoningﬂ in 
Van Leer  ﬁwould apply with equal fo
rce here,ﬂ the judge con-
cluded that Wells™ Objection 1 did ﬁnot supply a reason 
for overturning the election.ﬂ
11 In adopting the judge™s finding that Hamons™ statement 
regarding outsourcing was not objectionable, the Board 
relied specifically on the facts that the remarks were 
made at a single union meeting,
 that they were made in 
response to a question from an employee, and that this 
incident took place 3 days 
after Miller had posted the 
open letter to employees.  The Board found such circum-
stances similar to those in 
Van Leer Containers v. NLRB
, 943 F.2d at 790, since ﬁit wa
s the employer, and not the 
union, that introduced the issue into the campaign, and 
there was no evidence of a ‚p
attern of coercion by the 
Union to convince the employees that a ﬁYesﬂ vote 

would preserve their jobs.ﬂ
12  The specific factual issues 
presented by the court for 
resolution are (1) what was th
e origin of the outsourcing 
issue, i.e., did Wells introduce the outsourcing issue into 
 8 Id. at 815, quoting 
Chicago Metallic Corp.,
 273 NLRB 1677, 1704 
(1985). 
9 Id. The critical, allegedly 
objectionable, language in 
Van Leer Con-
tainers, 298 NLRB at 603, was contained in Union Representative 
Hubert Coker™s November 30, 1984 
letter to employees, specifically, 
the fifth paragraph, which stated:  
 If a majority of the employees vote NO on December 4, then we will 

not be 
legally bound by law
 to represent the employees in Canton, 
Mississippi.  Therefore, our sole ob
ligation will be to the Union mem-
bers in New Orleans should the Judge rule in the Steelworkers favor.  

[Emphasis in original.] 
10 Van Leer Containers
, 298 NLRB at 600 fn. 2. 
11 Wells Aluminum Corp
., 319 NLRB at 816. 
12 Id. at 798 fn. 2.  The Board went on to explain that 
[w]ere we to accept [Wells™] position on this objection, any 
employer whose work force is the target of an organizing cam-
paign by a labor organization that represents the employees of an-
other company that contracts out 
work to the targeted employer 
would be able, by injecting the subcontracting issue into the cam-
paign, to put the union in an untenable
 position.  Giving inquiring 
employees an honest answer that reflects the union™s obligation to 
seek to protect the job security of employees it represents would 
put the union at risk of having any election victory set aside on 
the employer™s objection.
  WELLS ALUMINUM CORP. 583the election debate through its October 4, 1991 open let-
ter to employees, or was that letter a response to con-
cerns expressed by employees; and (2) was Hamons™ 
statement alleged as objecti
onable ﬁvolunteered,ﬂ or was 
it a response to Wells™ open letter or to employee ques-
tions regarding the outsourcing issue.  We shall now con-
sider these factual issues.  After resolving these factual 

issues,13 we shall reconsider whether the judge correctly 
overruled Wells™ Objection 1 to the election in light of 

our factual findings.  In doing so, we shall be mindful of 

the court™s concerns, as set out at pages 4Œ5 of its opin-
ion: 
 The Board looks closely to the more usual unfair 
labor practice charge by a union that an 
employer 
has threatened employees or wrongfully promised 
benefits to defeat the union™s organizing efforts.  We 
think that a union™s threat or promise of benefits to 
prospective voters should be 
viewed just as carefully 
to determine whether it had a substantial effect in a 

close election.  If Hamons volunteered the statement 
attributed to him by witnesses and by the Board, we 
would be disposed to sustain Wells™ objection.  This 
might well constitute a direct threat of dire conse-

quences if the union did not prevail and also a prom-
ise of benefits if it did.  We cannot indicate an ap-
propriate finding or conclusion in this respect for 
lack of specific findings by the ALJ and the 
NLRB.14   It is within this larger context that we now address the fac-

tual issues remanded by the court for resolution.   
The first factual issue identified by the court is whether 
Wells introduced the outsourcing issue into the election 
through its October 4 open letter, or whether that letter 
                                                          
 lection. 
spaper article. 
                                                          
13Although the court stated at p. 6 of its opinion that it believed that 
a remand similar to that in ﬁ
Van Leer I,ﬂ
  841 F.2d 779 (7th Cir, 1988), 
was required here, we find that such a remand is not necessary because 
the record contains sufficient eviden
ce to resolve the factual issues set by the court for resolution.  In this regard, we note that here, in contrast 
to Van Leer I
 , a hearing has already been held in Case 9ŒRCŒ15953 
and a record established regarding 
Wells™ objections to the election. 14 At pp. 6Œ7 of its opinion, the 
court further explained that: 
 If the NLRB™s rationale in adopting the ALJ™s decision is based on 
Hamons™ statement being ﬁin response to questions raised by commu-
nications to employees from sources other than the Union,ﬂ then we 
believe the Board should also consider whether Wells™ statement was 
likewise merely responsive to such questions from its own employees 
. . . [Further, t]here is no factua
l determination about whether the un-
ion representative™s statements were, or not, responsive to Wells™ let-
ter, and no discussion about whether Wells™ letter was initiated by 
Wells to attempt to gain an unfair advantage, or whether it was ﬁin re-
sponse to questions raised by communicationsﬂ from concerned em-
ployees.  If the statements by Hamons were, in effect, not instigated or 
caused by reason of the employer™s own actions, in contradistinction 
to actions initiated by its concerned employees, we would be con-

cerned that any UAW suggestions or
 warnings that Wells™ employees 
could or would lose their jobs if they did not vote for
 union 
representation might constitute an unfair labor practice and might 
vitiate the e
was itself a response to concerns expressed to Miller by 
employees.  The only testimony in the record as to the 
reason for the October 4 letter is that of Miller himself.  
He testified that an article had appeared in a Springfield 
newspaper ﬁabout a pending lawsuit, UAW against Na-
vistar, for outsourcing Delco 
Remy at the timeﬂ and that 
about 10 employees asked him ﬁwhat [the word 
outsourcing] meant and the thi
ngs that were associated with it.ﬂ  Miller testified 
that he wrote the open letter 
ﬁ[r]ather than go around to 
each employee and give the 
answer.ﬂ  On the basis of Miller™s uncontradicted 
testimony, we find that he posted the October 4 open 
letter in response to inquiries from concerned employees 
and the new
We shall now address the second factual issue re-
manded by the court for resolution, i.e., whether 

Hamons™ statement alleged here as objectionable was 
ﬁvolunteered,ﬂ or rather was said in response either to 
Wells™ open letter or to employee questions regarding the 
outsourcing issue, or both.  The only testimony as to 
whether the statement was volunteered is that of em-

ployee Randy Hess.  As set ou
t above, the judge stated in 
his decision that Hess, who was present at the October 7 
meeting, testified that ﬂone of the employees present 
asked . . . Hamons if some of [Wells™] Navistar work, the 
door projects, would be moved back to Navistar.ﬂ  As 
Hess further testified, it was in response to this question 
that Hamons explained that ﬁif the Union was voted in, it 
would not try to take them from Wells because both 
would be union shops but if the Union was not voted in, 
then the UAW would try to take the door project out of 
Sidney and take it over to Navistar in Springfield, 
Ohio.ﬂ
15  Thus, the record establishes that Hamons™ 
statement alleged as objectionable was not volunteered. 

Since, as in Van Leer, supra, the record establishes that it 
was ﬁgiven, not gratuitously, but in response to questions 
raised by communications to employees from sources 
other than the Union,ﬂ this should be the end of the in-
quiry.   
As noted above, however, th
e court requested that the 
Board also resolve whether 
Hamons™ statement was in 
response to Wells™ ﬁown actions, in contradistinction to 
actions initiated by its own employees.ﬂ  In making this 
request, the court indicated 
that ﬁ[i]f the statements by 
 15 For the purposes of this decision, we shall credit Hess™ testimony 
regarding Wells™ Objection 1 to the election.  In so doing, we observe 
that Hess™ testimony regarding Objec
tion 1 was not contradicted at the 
hearing and that Hamons, who was pr
esent at the hearing, did not tes-
tify under oath regarding the events at issue.  In these circumstances, 

we are reluctant to credit Hamons™ po
st-hearing version of the events at 
issue as set out in his July 28, 1992 letter to the Region.  We do not 
agree, however, with the court™s view, 
as set out at p. 6, fn. 2 of its 
opinion, that ﬁ[t]he ALJ apparently
 gave credence to the UAW expla-
nation.ﬂ   We infer, rather, that the judge found it unnecessary to re-
solve this issue because he found th
at under either version of events 
Hamons™ statement was a lawful expl
anation of the Union™s legal obli-

gations to the employees whom it represented and was therefore not 

objectionable. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 584Hamons were, in effect, not instigated or caused by rea-
son of the employer™s own actions . . . we would be con-
cerned that any UAW suggestions or warnings that 
Wells™ employees could or would lose their jobs if they 
did not vote for union representation might constitute an 
unfair labor practice and might vitiate the election.ﬂ
16 We 
now address this issue. 
Obviously, Hamons™ statement at issue here was im-
mediately responsive to the employee question as to what 
would happen ﬁif some of [Wells™] Navistar work, the 

door projects, would be moved back to Navistar.ﬂ  As 
stated by the judge, however, Hess subsequently testified 
ﬁthat the employee asked the question 
referring to what 
was stated in Miller™s aforementioned October 4, 1991 

open letter
.ﬂ17 Thus, the employee question was raised 
within the context of ﬁthe employer™s own actions.ﬂ  
Given this context, we find that Hamons™ statement was 
not only an immediate answer
 to the employee question, 
but also a response to the issues raised by Wells™ open 
letter regarding outsourcing and where the Union™s loy-
alty would lie if the Union represented both the Wells 

and Navistar bargaining units, issues which would have 
been of concern to all bargaining unit employees after 
Wells posted its open letter. 
Thus, the Union statement at issue here was made in 
response to an employee who asked specifically whether 
certain of Wells™ Navistar work ﬁwould be moved back 
to Navistar,ﬂ and this question incorporated employee 
concerns regarding outsourcing and Union loyalty as set 
out in Wells™ open letter.  That open letter from Wells, 
though perhaps not initiated to gain what the court 
                                                          
                                                           
16 See fn. 14, above. 
17 Wells Aluminum Corp.,
 319 at 801 (emphasis added).  The rele-
vant testimony is set out at Tr. 662Œ663: 
 JUDGE WEST:  Did any employee or anyone at the meeting 
ask a question referring to what was stated in that letter? 
[HESS]:  About the movement of the Š 
JUDGE WEST:  Yes. 
[HESS]:I think Carlinda asked it. 
termed an ﬁunfair advantag
eﬂ (see fn. 14, above), cer-
tainly was intended to gain an ﬁadvantageﬂ in the cam-
paign.  In this context, we find that Hamons™ response 
was a fair rejoinder and, in 
effect, a truthful explanation 
of the Union™s obligation to represent fairly only those 
bargaining units whose employees had chosen the Union 
to represent them.  Even if Coker™s November 30, 1984 

letter in 
Van Leer, supra, ﬁwas a clearer exposition of the 
union™s responsibilities in such a situation as this,ﬂ
18 we note that Hamons™ answer was 
in immediate response to 
a specific employee question, 
and that that question spe-
cifically asked whether certain work would be moved 
back to Navistar.  In these 
circumstances, we do not fault 
Hamons for giving a specific and  concrete answer re-
garding what the Union would ﬁtryﬂ to do if it were the 

representative only of the empl
oyees at Navistar and not 
of the Wells employees.  
Finally, while employees may have feared after 
Hamons™ statement at the Oc
tober 7 meeting that they 
would lose their jobs if the Union lost the election, such a 

reaction does not here convert a truthful explanation of 
the Union™s  obligations into a threat of job loss.  A un-
ion is obligated to try to act in the interests of employees 
whom it represents, and Hamons™ answer to the ques-

tions concerning the work outsourced from Navistar was 
a truthful reflection of that obligation.  It cannot be that a 
dishonest answer or a refusa
l to respond to the question 
was the proper unobjectionable course.  
ORDER Having decided the factual issues remanded to us by 
the court for resolution, and having reconsidered Em-
ployer™s Objection 1 in light of these factual findings as 
well as the concerns expressed by the court in its opin-
ion, we affirm the Board™s overruling of Employer™s Ob-
jection 1 in 
Wells Aluminum Corp.,
 319 NLRB 798 
(1995). 
 18 Nos. 95Œ6691/96Œ5111 at 5. 
 